Knowlton, J.
This case was before the court upon a bill of exceptions at a former sitting, and was reported in 147 Mass. 585. We have no desire to consider further the questions then *341raised, nor to modify the conclusion then reached. It comes before us now upon a motion in arrest of judgment, and the effort is, not merely to obtain a revision of the decision upon the questions of law arising on the whole record, but to introduce evidence of extraneous facts alleged to have occurred before the trial, and thereupon to raise new questions of law.'
It is an established rule of practice that a motion in arrest of judgment can be sustained only for errors apparent on the record. Prescott v. Tufts, 7 Mass. 209. Brown v. Webber, 6 Cush. 560. Commonwealth v. Edwards, 12 Cush. 187. Belknap v. Gribbens, 13 Met. 471, 475. Sawyer v. Boston, 144 Mass. 470. State v. Bangor, 38 Maine, 592. State v. Carver, 49 Maine, 588. Commonwealth v. Watts, 4 Leigh, 672. Case v. State, 5 Ind. 1. State v. Douglass, 63 N. C. 500. State v. Heyward, 2 Nott & M’Cord, 312. Howard v. State, 13 Sm. & Marsh. 261. Grubb v. State, 14 Wis. 434. On this motion, therefore, nothing is open to the defendant except matters which appeared upon the record at the time the motion was filed. We find among the papers a statement, signed by the defendant’s counsel, setting forth that at the hearing all but one of the allegations of the motion were admitted by the Commonwealth to be true; but of this we can take no notice. It would have been irregular for the court to consider the allegations of facts not of record contained in the motion, and there is nothing properly verified to show that any admission was before the court at’the hearing.
Moreover, it is provided by the Pub. Sts. c. 214, § 27, that “no motion in arrest of judgment shall be allowed for a cause existing before verdict unless the same affects the jurisdiction of the court.” It can hardly be contended that the Superior Court sitting in Lantucket County had no jurisdiction to try the defendant, when he was before it, for committing the crimes named in the indictment. Some of the allegations of fact contained in the motion, if seasonably brought to the attention of the court, would have had an important bearing upon the course of the proceedings. But they did not affect the jurisdiction of the court to try and punish the defendant for the offences with which he was charged.
The defendant also sought to raise in another form the questions presented by his motion in arrest, and filed what he called *342an exception to the jurisdiction. This is nothing but a motion in arrest of judgment under another name. The allegations contained in it, and the action sought to be obtained from the court, are precisely the same as in the motion. At the hearing upon it, the Commonwealth admitted the truth of all but one of the facts alleged, and the judge denied the motion, and allowed the defendant a bill of exceptions to his ruling. The ruling was correct. All that we have said in regard to the motion in arrest of judgment is applicable to this plea or motion. By giving a motion in arrest of judgment a different name, a defendant cannot prevent the application to it of pertinent principles of law.
All the matters of which the defendant complains were of a kind which should have been brought to the attention of the court at or before the trial. It seems probable that they were known to him before the trial. If not, they were of a kind about which, if he deemed them important, it was his duty to inform himself before trial. It is not improbable that some of the jurors had formed opinions as to the defendant’s guilt, or were otherwise exceptionable. But if he feared that injustice would be done him by a wrong determination of the facts by a partial jury, he should have shown reasonable diligence to prevent that result. We have no doubt that the Superior Court, if the matter had properly been brought to its attention, would have secured him an impartial tribunal to pass upon the question of his guilt or innocence. Even after verdict, if an application had been promptly made, the presiding justice would doubtless have given him relief, if convinced that he was injured by a wrong decision upon the evidence. It is an important principle of our jurisprudence, that in all controversies, whether involving life, liberty, or property, every one should have an opportunity of being fairly heard by an impartial judge or jury ; and it is also important that every one should be held to make known to the court, and present at the proper time, whatever is essential to a just decision of his case, and that, when once an opportunity so to do has been given him, he should be bound by the result of the trial, that there may be an end of litigation.
It is argued for the defendant, that the proceedings were in violation of the twelfth article of the Declaration of Rights in *343the Constitution of this Commonwealth, and also of the provisions of the Fourteenth Amendment to the Constitution of the United States. It is difficult to see how any question deserving serious consideration arises under the Constitution, either of this State or of the United States. In view of the authorities cited in the former opinion in this case, it can hardly be argued that a legislature has no constitutional authority to provide that mere inhabitancy in a town or county shall not disqualify one from sitting as a juror to try a prisoner for unlawfully obtaining money from the treasury of the town or county. It has not been contended before us,, that our statute forbidding the allowance of a motion in arrest of judgment for a cause existing before verdict, unless it affects the jurisdiction of the court, is unconstitutional, nor that the rule which confines proceedings upon motions in arrest to matters apparent upon the record is in conflict either with the Federal or State Constitution. We are of opinion that there was no error in the proceedings in the Superior Court.
Order denying motion affirmed, and exceptions overruled.